11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Andres Javier Vasquez a/k/a                   * From the 432nd District
Andres Ragan Vasquez,                           Court of Tarrant County,
                                                Trial Court No. 1155276D.

Vs. No. 11-13-00221-CR                        * July 3, 2014

The State of Texas,                           * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is modified to reflect a conviction for the offense
of “INTENTIONALLY OR KNOWINGLY COMMITTING THE OFFENSE
OF INJURY TO A CHILD CAUSING BODILY INJURY.” As modified, the
judgment of the trial court is affirmed.